DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments in B. Objections to the Specification and C. Objections to the Drawings on pg. 12 and their respective amendments have been fully considered and are persuasive. The objections to the abstract and drawings have been withdrawn in view of the amendments.	
Applicant’s arguments in D. Claim Objections on pg. 12 and amendments have been fully considered and are persuasive. The objections to the claims have been withdrawn in view of the amendments.
	Applicant’s arguments in E. Claim Interpretation – 35 U.S.C. § 112(f) on pg. 12 and amendment have been fully considered but are not persuasive. The amendment of the individual ‘units’ to the new ‘processing system’ does not overcome the 112(f) interpretation, because ‘processing system’ does not recite sufficient structure. ‘System’ is a nonce term that is only being limited by the function of ‘processing.’ Applicant could overcome this interpretation by replacing “processing system” with “processor”, “processor system”, or like-term that connotes sufficient structure. 
	Applicant’s arguments and amendments to the 112(a) Written Description and 112(b) with respect to the 112(f) interpretation amendment have been fully considered. As noted above, the amendment to “processing system” remains interpreted under 35 U.S.C. 112(f) since it is coupled with functional language and is not modified by sufficient structure in the claim(s). The 
Applicant’s arguments in F. Claim Rejections – 35 U.S.C. § 112(a) and amendment with respect to the Enablement on pg. 13 and amendment to the claims have been fully considered and are persuasive. The rejection has been withdrawn in view of the amendments.
	Applicant’s arguments in G. Claim Rejections – 35 U.S.C. § 112(b) on pg. 13 and amendments have been fully considered and are persuasive. The rejection to the claims under 112(b) has been withdrawn in view of the amendments except where noted above with respect to the means-plus-function limitation invoking 35 U.S.C. 112(f).  
Applicant’s arguments in H. Claim Rejections – 35 U.S.C. § 101 on pgs. 14-16 and amendments have been fully considered and are persuasive. It is noted in claim 1, for example, that while the ‘processing system’ (corresponding to a “processing unit” in [0067]) and ‘display’ can be construed as generic computer components performing the judicial exceptions, the amended claims are being evaluated as an ordered combination that amounts to significantly more than the judicial exceptions of the individual claim elements. The rejection to the claims under 101 has been withdrawn in view of the amendments.
Applicant’s arguments in I. Claim Rejections – 35 U.S.C. § 102 on pgs. 16-19 and amendments have been fully considered but are not persuasive. Grady, and by virtue of its incorporation of the application of Taylor as a whole, remains a suitable reference for a 102 rejection of the amended claims, as presented below in the ‘Claim Rejection-35 USC § 102’ below.

Claim Objections
	Claims 11 and 14 recite “an intravascular measurement device arranged at the given position” each in the second paragraph. There is insufficient antecedent basis for this limitation in the claims as these are both independent claims. To overcome this rejection, “the” should be changed to “a”.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: ‘a processing system’ in claims 1 and those depending therefrom.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitation: “It shall be understood that the apparatus for analyzing a vasculature of a patient may be implemented by means of a processing unit,” disclosed in [0067]. However, this does not represent complete corresponding disclosed structure for a computer-implemented limitation invoking 35 U.S.C. 112(f). See MPEP § 2181(II)(B).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and those depending therefrom incorporate a processing system which invokes 35 U.S.C. 112(f) according to the analysis set forth above. For computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include computer hardware and the associated algorithm(s) which accomplish the claimed functions, as required by MPEP § 2181(II)(B). While some of the functions associated with the processing system imply their underlying algorithm, such as “receiv[ing]” and “output[ting],” the function of “determin[ing] a respective simulated parameter value of a plurality of simulated parameter values on the basis of a physiological model derived from diagnostic data of the vasculature for 
Regarding claims 14 and 15, applicant does not describe in the specification how the non-transitory computer-readable medium (CRM) performs the claimed function. In other words, the specification is devoid of content pertaining to the algorithm of the functions of ‘identifying’, ‘determining’, and ‘co-registering’.  It is not sufficient to restate the claim language in the specification, nor does the description associated with Fig. 4 provide additional details as to how the functions are being performed by the program code of the non-transitory CRM. See MPEP § 2161.01(I) for the written description requirement for computer-implemented functions.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 and those depending therefrom incorporate a processing system which invokes 35 U.S.C. 112(f) according to the analysis set forth above. For computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include computer hardware and the associated algorithm(s) which accomplish the claimed functions, as required by MPEP § 2181(II)(B). While some of the functions associated with the processing system imply their underlying algorithm, such as “receiv[ing]” and “output[ting],” the function of “determin[ing] a respective simulated parameter value of a plurality of simulated parameter values on the basis of a physiological model derived from diagnostic data of the vasculature for each of the plurality of candidate positions” requires description of the algorithm detailing how the physiological model is manipulated in order to determine the simulated parameter. Additionally, the function of “identify[ing]” requires details of the underlying algorithm as to how candidate positions are distinguished from other positions. The disclosure is silent to the underlying algorithm and therefore it is unclear what structure applicant intends to use to accomplish each of the functions associated with the claimed processing system. See MPEP § 2181(II)(B).
Claims 1, 11, and 14 recites the limitation "diagnostic image data" in the fourth paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no defining article (e.g., ‘a’, ‘the’, etc.). Subsequently, it is unclear from the wording of the claim whether this diagnostic image data is related to the “extravascular image data” recited earlier in the claim or whether it represents a separate and additional form of acquired data. Based on examiner’s review of the specification, it is interpreted as non-invasively acquired – and 

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 reads: “… to determine the plurality of candidate positions, the processing system is configured to identify, for each of the vessels, a respective candidate position corresponding to the given position; and8Application No. 16/132,349Docket No. 2017P02160US / 44755.2193US01 to determine the plurality of simulated parameter values, the processing system is configured to determine the respective simulated parameter value at the respective candidate position.”  The scope of this claim is construed as being the same as the scope of the following claimed elements of claim 1: “….identify, based on the extravascular tracking image and a reconstruction of the vasculature, a plurality of candidate positions in the reconstruction of the vasculature corresponding to the given position; determine a respective simulated parameter value of a plurality of simulated parameter values on the basis of a physiological model derived from diagnostic image data of the vasculature for each of the plurality of candidate positions.” The bolded text highlights the differences in language used between the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grady et al. (US 2017/0132388). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference are presented in quotation marks.	
Regarding claim 1, Grady discloses an apparatus for analyzing vasculature (“an anatomical modeling system includes a processor configured to receive a patient-specific, three-dimensional anatomical model of at least one cardiovascular vessel” in [0013]) comprising an intravascular measurement device configured to be introduced into the vasculature and to acquire at least one intravascular parameter value from a given position within a vessel of interest in the vasculature (interventional and/or measurement devices 204 in [0040]): The list of interventional/measurement devices 204 includes, for example, flow meters that necessarily provide information – or a parameter value - from the their positioning within the vasculature. 
a processing system (“an anatomical modeling system includes a processor configured to receive a patient-specific, three-dimensional anatomical model of at least one cardiovascular vessel” in [0013]) configured to receive an extravascular tracking image of the intravascular measurement device arranged at the given position within the vessel of interest (“the presently-disclosed systems and methods may receive patient information (e.g., via medical imaging performed on the patient), generate a patient-specific geometry of vessels, blood flow, and/or pathologies based on the patient information in [0024]). It is disclosed that “medical imaging performed on the patient” includes “for example, CT scans, MRI procedures, PET scans, SPECT scans, and/or CCTA” ([0032]) which are ‘extravascular’ imaging methods, whose resulting image would necessarily include the position of an intravascular measurement device (i.e. 204) within a vessel. Besides, such ‘extravascular’ imaging methods are typically necessitated for inserting and navigating intravascular devices inside the body. 
Grady further teaches the processing system configured to identify, based on the extravascular tracking image and a reconstruction of the vasculature, a plurality of candidate positions in the reconstruction of the vasculature corresponding to the given position. First, Grady discloses “a modeling engine 114 which may create…an anatomical model using images and data received” ([0029]) to “generate…a three-dimensional anatomical model” ([0037]). Here, the “three-dimensional anatomical model”, which is based on the extravascular images received, reads on the reconstruction of the vasculature under its broadest reasonable interpretation. Second, “the recommendation engine 118 may receive an anatomical model and associated characteristics from the modeling engine 114, and may generate a list of recommended treatment options based on a plurality of potential treatment options, the received anatomical model, and/or the associated characteristics. The recommended treatment options correspond to particular characteristics in the anatomical model, which the recommendation engine 118 may categorize as being of interest. For example, the recommendation engine 118 may recognize a lower-than-optimal blood flow rate represented at a given locus in the anatomical model” ([0055]). Stated differently, the recommendation engine identifies loci from the generated anatomical model from the modeling engine 114 based on parameters of interest that may correspond to a parameter indicative of the location of an intravascular device – interpreted as the given position. Further, the recitation of “a given locus” in [0055] may extend to multiple loci as described in [0033]: “intervention data 110 of physician systems 102 and/or third party provider systems 104 may include any data obtained around or during a medical procedure, e.g. …appropriate loci for an intervention.”
Grady further teaches the processing system configured to determine a respective simulated parameter value of a plurality of simulated parameter values on the basis of a physiological model derived from diagnostic image data of the vasculature for each of the plurality of candidate positions based on the evidence presented in the immediately preceding paragraph. Particularly, the evidence from [0055] above states that “the recommendation engine 118 may receive an anatomical model and associated characteristics from the modeling engine 114,” wherein the “associated characteristics” are being interpreted as the simulated parameter values. The modelling engine 118 of Grady encompasses both the functions of identifying a of plurality of candidate positions in the reconstruction and determining simulated parameter values, since the determination is based on the same model that is generated from received image data. 
Grady further teaches that the processing system receive the at least one intravascular parameter value acquired by the intravascular measurement device from the vessel of interest in the vasculature in [0040]: “Interventional and/or measurement devices 204 may also be or include one or more computer processors, which may assist in taking and/or recording measurements, and/or transmitting measurements to…processing devices 122, modeling engine 114, interventions engine 116 and/or recommendations engine 118.” Conversely, it is established that the processor of the anatomical modeling system from [0013] receives the transmitted measurements from the interventional and/or measurement devices 204. 
Grady further teaches the processing system configured to identify a candidate position of the plurality of candidate positions as the given position based on a comparison between each of the plurality of simulated parameter values and the at least one intravascular parameter value; to identify, based on the identified candidate position, a vessel in the reconstruction of the vasculature as corresponding to the vessel of interest; and6Application No. 16/132,349Docket No. 2017P02160US / 44755.2193US01 output, to a display in communication with the processing system, the reconstruction of the vasculature and a graphical representation identifying the vessel in the reconstruction of the vasculature in [0008]: “In some embodiments, a method of automatically updating a cardiovascular model includes receiving an anatomical model of at least one cardiovascular vessel; receiving at least one characteristic associated with the anatomical model, transmitting a representation of at least one of the anatomical model or the at least one associated characteristic to a display unit, receiving additional patient-specific data relating to the anatomical model from a medical procedure, determining a correspondence between the additional patient-specific data and at least one of the anatomical model or the at least one associated characteristic, identifying a discrepancy between the additional patient-specific data and at least one of the anatomical model or the at least one associated characteristic, modifying at least one of the anatomical model or the at least one associated characteristic to reduce the discrepancy, and transmitting an updated representation of at least one of the anatomical model or the at least one associated characteristic to the display unit.” Here, the model and its updating based on the correspondence between the simulated parameter value (from the positions in the anatomical model) and the intravascular parameter reads on the broadest reasonable interpretation of the claimed elements. Further, “modifying” the anatomical model based on the comparison determines a more accurate prediction of a parameter of interest in a vessel of interest. Therefore, the modification of the model inherently includes the identification of a given position of an interventional device.
Independent claims 11 and 14 echo the language of claim 1, with claim 11 defining a method without the inclusion of the apparatus or processing system and claim 14 encompassing non-transitory CRM and code for performing the functions of an apparatus (without recitation of processing system). The evidence used for claim 1 applies directly to claims 11 and 14, with the additional representation of the systems and network of Fig. 1 and the descriptions in [0011] and [0029] satisfying the non-transitory CRM components of claim 14. The “server system 106,” which may encompasses the modeling engine 114, intervention engine 116, and the recommendation engine 118, suggests an inherent use of hardware or software requiring code, algorithms, etc. to perform the functions disclosed.
In regard to claim 2, Grady also teaches that the diagnostic image data comprises computed tomography (CT) projection data; and the reconstruction comprises volumetric data reconstructed from the computed tomography projection data. Paragraphs [0030] and  [0032] disclose the inclusion of CT machines and scans, respectively, as being included in the physician system 102, which provides CT patient data 112 to the modeling engine 114 ([0049]) for the construction of a three-dimensional model ([0009]). The ‘three-dimensional model’ as described reconstructed volumetric data, under the broadest reasonable interpretation of the term ‘volumetric’.
Regarding claim 3, Grady further teaches the at least one intravascular parameter value is acquired using the intravascular measurement device during a pullback recording. Grady discloses interventional and measurement devices such as pressure wires and IVUS devices ([0040]) that are used in the field of cardiovascular imaging for pullback recording. While pullback recording is not explicitly stated, it is a widely used technique with intravascular interventional/measurement devices and is therefore inherent to many of the devices listed by Grady in [0040]. 
With respect to claim 4, Grady further anticipates that the processing system is configured to generate the physiological model based on the diagnostic image data of the vasculature, the physiological model representing the fluid dynamics through the vasculature: In [0014] via the modeling engine 114 wherein “a characteristic such as a blood flow characteristic may be determined by performing, with the anatomical model, a three-dimensional blood flow simulation, reduced order model blood flow simulation (e.g., a one-dimensional blood flow simulation)” ([0048]). Fluid dynamics, under its broadest reasonable interpretation, encompasses the ‘blood-flow’ simulations of the anatomical model. 
Regarding claim 5, Grady further teaches that the processing system is configured to identify the candidate position as the given position based on determining, based on the comparison, that the respective simulated parameter value for the candidate position more closely matches the at least one intravascular parameter value than any other simulated parameter value of the plurality of simulated parameter values. Grady references “U.S. Pat. No. 8,315,812, which is incorporated herein by reference in its entirety” at least in [0004]. at one or more points within the patient's anatomy represented by the solid model 320 and the mesh 380. The measured FFR at a location may be compared with the cFFR at the same location, and the comparison may be performed at multiple locations” (Taylor [0216]). This method allows for the comparison of a multiple simulated parameters with an intravascular parameter based on its given location, whereby the computational analysis can identify which of the simulated parameters most closely matches the intravascular parameter and identify it as the candidate position relative to the other simulated parameters and their associated positions. 
Regarding claim 6, Grady further teaches the processing system is configured to receive at least one additional information indicative of the vessel of interest (“interventional and/or measurement devices 204 may be added to or removed from the system as needed” in [0040]) and identify the vessel in the reconstruction of the vasculature as corresponding to the vessel of interest further based on the at least one additional information: The list of interventional devices in [0040] may be supplied in any number to transmit “measurements to…processing devices 122, modeling engine 114, interventions engine 116 and/or recommendations engine 118.” Additionally, as illustrated in the diagram of Fig. 2, the connecting line (i.e. transmission) between the two interventional/measurement devices 204 and the system containing the modelling engine 114, intervention engine 116, and recommendation engine 118 indicates their necessary inclusion for “updating a cardiovascular model” by “receiving an anatomical model of receiving additional patient-specific data relating to the anatomical model from a medical procedure, determining a correspondence between the additional patient-specific data and at least one of the anatomical model or the at least one associated characteristic, identifying a discrepancy between the additional patient-specific data and at least one of the anatomical model or the at least one associated characteristic, modifying at least one of the anatomical model or the at least one associated characteristic to reduce the discrepancy, and transmitting an updated representation of at least one of the anatomical model or the at least one associated characteristic to the display unit” ([0008]) as described above in claim 1.
Regarding claim 7, Grady via Taylor further teaches that the processing system is configured to co-register the extravascular tracking image to the reconstruction, wherein, to identify the plurality of candidate positions, the processing system is configured to identify the plurality of candidate positions based on the co-registration of the extravascular tracking image to the reconstruction. Taylor teaches in [0269] that a “reduced order model may also be incorporated into an angiography system to allow for live computation of treatment options,” wherein “the model may be registered to the same orientation as the angiography display, allowing…overlapping results of a live angiographic view of the coronary arteries with simulated blood flow solutions.” Angiography is encompassed by extravascular tracking image. Therefore, Taylor, by its incorporation into Grady, teaches the identification of a plurality of candidate positions obtained based on the co-registration of the angiogram (i.e., extravascular 
Claims 12 and 15 that depend on claims 11 and 14, respectively, are anticipated by this same evidence in Taylor, and therefore Grady, due to the same functional language applied to the method (claim 12) and non-transitory CRM (claim 15). As above for the relationship between claims 1, 11, and 14, Grady provides the additional elements of CRM and program code in Fig. 1, [0011], and [0029].
With regard to claim 8, Grady further teaches that to determine the plurality of candidate positions, the processing system is configured to identify, for each of the vessels, a respective candidate position corresponding to the given position; and8Application No. 16/132,349Docket No. 2017P02160US / 44755.2193US01 to determine the plurality of simulated parameter values, the processing system is configured to determine the respective simulated parameter value at the respective candidate position in the previously recited paragraph [0055] above for claim 1. 
Regarding claim 10, Grady further teaches that the processing system is configured to output, to the display a graphical representation of the at least one intravascular parameter in [0042]: “In some embodiments, various characteristics and measurements may be labeled in text form on the model display 210, such as, for example, one or more blood flow characteristics, the location of one or more lesions or blockages, and/or the location of one or more interventional devices, e.g., stents, prosthetic valves, grafts, etc.” Under the broadest reasonable interpretation including the field of computer graphics, graphical representation may encompass text labels as described here in Grady. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmitt et al. (US 2017/0245824 A1) teaches an apparatus and computer program for processing cardiac data from non-invasive imaging for evaluating and assessing arterial stenosis in a living being.
Itu et al. (US 2019/0029519-A1) teaches a method for evaluating coronary artery disease from a model that integrates non-invasive and invasive medical imaging techniques. 
Tanaka et al.  (doi.org/10.1007/s10439-015-1436-y) discloses a study comparing FFR derived from non-invasive imaging (coronary computed tomography angiography) and invasive guidewire pullback angiography using a three-dimensional CT model and coronary flow dynamics data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REMY C COOPER/            Examiner, Art Unit 3793